Name: Council Decision (CFSP) 2015/1065 of 2 July 2015 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: international security;  Asia and Oceania;  European construction;  cooperation policy;  politics and public safety
 Date Published: 2015-07-03

 3.7.2015 EN Official Journal of the European Union L 174/23 COUNCIL DECISION (CFSP) 2015/1065 of 2 July 2015 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 November 2005, the Council adopted Joint Action 2005/889/CFSP (1). (2) On 3 July 2014, the Council adopted Decision 2014/430/CFSP (2) amending Joint Action 2005/889/CFSP and extending EU BAM Rafah until 30 June 2015. (3) Following the Strategic Review of EU BAM Rafah, the Mission should be extended for an additional period of 12 months, until 30 June 2016. (4) Joint Action 2005/889/CFSP should therefore be amended accordingly. (5) EU BAM Rafah will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is amended as follows: (1) in Article 13, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 25 November 2005 to 31 December 2011 shall be EUR 21 570 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 January 2012 to 30 June 2012 shall be EUR 970 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2012 to 30 June 2013 shall be EUR 980 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2013 to 30 June 2014 shall be EUR 940 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2014 to 30 June 2015 shall be EUR 940 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2015 to 30 June 2016 shall be EUR 1 270 000.; (2) in Article 16, the second paragraph is replaced by the following: It shall expire on 30 June 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2015. Done at Brussels. 2 July 2015. For the Council The President J. ASSELBORN (1) Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 327, 14.12.2005, p. 28). (2) Council Decision 2014/430/CFSP of 3 July 2014 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 197, 4.7.2014, p. 75).